          Case 1:19-cr-00738-PGG Document 68 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                  ORDER
             -against-
                                                             19 Cr. 738 (PGG)
JOSHUA OLIVO and PIERRE GREENE,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously scheduled for

January 20, 2021 is adjourned to February 17, 2021 at 12:00 p.m. The conference will take

place by telephone.

               Upon the application of Pierre Greene and Joshua Olivo, by and through their

respective counsel John Zach and Donald duBoulay, and with the consent of the United States of

America, by and through its counsel Ryan Finkel, it is further ORDERED that the time from

January 20, 2021 through February 17, 2021 is excluded under the Speedy Trial Act, 18 U.S.C. §

3161(h)(7)(A), in the interests of justice. The ends of justice served by the granting of this

continuance outweigh the interest of the public and the Defendants in a speedy trial, because it

will permit the parties to continue discussions regarding a potential pretrial disposition of this

matter.

Dated: New York, New York
       January 19, 2021
                                               SO ORDERED.


                                               _________________________________
                                               Paul G. Gardephe
                                               United States District Judge
